Citation Nr: 0506993	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1. Entitlement to service connection for the cause of the 
veteran's death, including a claim based on exposure to Agent 
Orange during Vietnam service.

2. Entitlement to Dependent's Education Assistance under 
Title 38 U.S.Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan

INTRODUCTION

The veteran served on active duty from December 1953 to 
October 1957, January 1961 to January 1965, July 1966 to July 
1970, and April 1976 to May 1978. He died in June 1989, at 
the age of 53. The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 ratting action by the 
RO that denied service connection for the cause of the 
veteran's death and entitlement to Dependent's Education 
Assistance under Title 38 U.S. Code, Chapter 35.

This appeal was remanded to the RO for further development in 
April 2004.  It is now before the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died in June 1989 due to carcinoma of the 
oropharynx.  

The record shows that the veteran was seen in early 1985 with 
a right anterior tongue lesion, which occasionally bled.  
Following the surgical removal of this lesion, the diagnosis 
was squamous cell carcinoma of the tongue.  He was also 
diagnosed as having insitu cancer of the floor of the mouth.  

Pursuant to the Board's previous remand, additional service 
medical records were received that included the report of the 
veteran's 1978 examination prior to final discharge from the 
service.  On this examination the veteran was noted to have 
an area of hyperkeratosis on his right tongue and on the 
floor of the mouth that measured approximately 1x.5 
centimeters.  No diagnosis was rendered at that time.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board previously obtained an opinion on the question of 
whether the fatal carcinoma was related to herbicide exposure 
in service.  In view of the service medical record, an 
opinion is needed to determine the relationship, if any, 
between the veteran fatal cancer of the oropharynx and the 
above findings on his examination prior to final separation 
from service.  

In view of the above, this case is REMANDED for the following 
development:

1.  The claims folder should be submitted 
to the VA physician at the University 
Drive, VA Medical Center who reviewed the 
veteran's medical records in August 2004.  
After a further review of the records the 
physician should render an opinion, with 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or more) that the area of hyperkeratosis 
noted on the veteran's 1978 examination 
prior to service discharge, represented 
the initial manifestation of the  
squamous cell carcinoma of the tongue and 
mouth diagnosed in early 1985; or whether 
the area of keratosis was a precancerous 
lesion.  

2.  If the physician who conducted the 
earlier review is not available the above 
review and opinion may be provided by 
another physician, preferably one 
specializing in oncology.  

3.  Then, the AMC or RO should re-
adjudicate the appealed claims, and if 
they are not granted, issue a 
supplemental statement of the case.  The 
case should then be returned to this 
Board, if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


